Exhibit 10.6

 
MODIFICATION OF TRANSACTION DOCUMENTS
 
THIS MODIFICATION OF TRANSACTION DOCUMENTS (this “Agreement”) is entered into as
of May 4, 2012 by and between TRI-VALLEY CORPORATION, a Delaware corporation
(“Debtor”), and GEORGE T. GAMBLE 1991 TRUST (“Purchaser”) to amend that certain
Amended and Restated Pledge and Security Agreement dated as of March 30, 2012 by
and between Debtor and Purchaser (including all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part,
“Pledge Agreement”) and the First Purchase Agreement (as hereinafter defined),
in respect of the 14% Senior Secured Note dated as of  March 30, 2012 (including
all supplements thereto and amendments or modifications thereof, and all
agreements given in substitution therefor or in restatement, renewal or
extension thereof, in whole or in part, “First Note”), and the 14% Senior
Secured Note dated as of May 4, 2012 (including all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part,
“Second Note”), each issued by the Debtor and payable to Purchaser
(collectively, “Notes”).  All capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the Pledge Agreement unless
otherwise stated.
 
RECITALS


A.            Purchaser purchased: (i) the First Note pursuant to the terms of
that certain Senior Secured Note and Warrant Purchase Agreement dated as of
March 30, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “First Purchase Agreement”), and (ii) the Second Note pursuant
to the terms of that certain Senior Secured Note and Warrant Purchase Agreement
dated as of May 4, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Second Purchase Agreement”, and together with
the First Purchase Agreement, the “Purchase Agreements”).
 
B.            Under the terms of the First Purchase Agreement, Debtor executed
and delivered the Pledge Agreement in favor of the Purchaser.
 
C.            Under the terms of the Second Purchase Agreement, Debtor is
required to execute and deliver this Agreement to modify certain terms and
conditions of the First Purchase Agreement and the Pledge Agreement.
 
NOW THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, Purchaser and Debtor agree as follows:
 
1.             Amendments to the Pledge Agreement.   The following sections of
the Pledge Agreement shall be amended as follows:
 
(a)           The introduction of the Pledge Agreement is hereby deleted in its
entirety and replaced with the following:
 
“THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”),
dated as of March 30, 2012 (the “Effective Date”), is by and between TRI-VALLEY
CORPORATION, a Delaware corporation (“Debtor”), and GEORGE T. GAMBLE, TRUSTEE OF
THE GEORGE T. GAMBLE 1991 TRUST (“Purchaser”). All capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in
Schedule 3 attached hereto, and if not defined therein, the meanings set forth
in the First Purchase Agreement (as defined hereinafter) unless otherwise
stated.”
 
 
Modification of Transaction Documents – Page 1

--------------------------------------------------------------------------------

 
 
(b)           Recitals A, B, C, D, E and F of the Pledge Agreement are hereby
deleted in their entirety and the following shall be substituted in place
thereof:
 
“A.           Previously, Debtor granted to Purchaser, among other parties, as
secured party, a security interest in certain of its property and assets,
including a pledge of 100% of the stock of its Subsidiaries, pursuant to that
certain Pledge and Security Agreement dated as of November 10, 2011 (the
“Original Agreement”).
 
B.           Under the terms of the First Purchase Agreement, Debtor has agreed
to amend and restate the Original Agreement to, among other things, grant to
Purchaser, as secured party, a security interest in certain of its property and
assets as set forth herein, including a pledge of 100% of ownership interests in
all of its Subsidiaries, including without limitation, the Select Securities and
the TVOG Securities.
 
C.           As a condition precedent to issuance of the First Note, the Debtor
is required to execute and deliver this Agreement.”
 
(c)           Section 5(b)(iv) of the Pledge Agreement is hereby deleted in its
entirety and replaced with the following:
 
           “(iv) each party acquiring Pledged Securities that is required to
pledge the equity interests of each Subsidiary pursuant to Sections 6.1(i) of
each of the Purchase Agreements, shall execute and deliver a Supplement in the
form of Schedule 2 attached hereto.”


(d)           Section 9 of the Pledge Agreement is hereby deleted in its
entirety and replaced with the following:
 
“9.           Events of Default.  An Event of Default under the First Purchase
Agreement or the Second Purchase Agreement shall be an “Event of Default”
hereunder.”


(e)           Schedule 2 of the Pledge Agreement is hereby deleted in its
entirety and replaced with the Schedule 2 attached hereto.
 
(f)           The Pledge Agreement is hereby amended by inserting the Schedule 3
attached hereto as a new Schedule 3 thereto immediately following Schedule 2
thereto.
 
(g)           After giving effect to each of the modifications set forth above
in this Section 1, every occurrence in the Pledge Agreement of the term (i) “the
Purchase Agreement” shall be deleted in its entirety and replaced with the term
“the Purchase Agreements”, and (ii) “Note” shall be deleted in its entirety and
replaced with the term “Notes”.
 
 
Modification of Transaction Documents – Page 2

--------------------------------------------------------------------------------

 
 
2.             Amendments to the First Purchase Agreement.  The following
sections of the First Purchase Agreement shall be amended as follows:
 
(a)           The definition of “Transaction Documents” in Section 1.3 of the
First Purchase Agreement shall be deleted in its entirety and the new definition
set forth below shall be substituted in replacement thereof:
 
“This Agreement, Additional Purchase Agreement (as defined below), the Security
Agreement, the Assignment Agreement, the Deed of Trust, the Guaranty, the
Royalty Interests Assignment, the Note, the Additional Note (as defined below),
the Registration Rights Agreement, the Warrant, the Additional Warrant (as
defined below) and other documents and instruments executed in connection
herewith, including all supplements thereto and amendments or modifications
thereof, and all agreements given in substitution therefor or in restatement,
renewal or extension thereof, in whole or in part, are collectively referred to
as the “Transaction Documents.” The “Additional Note” shall refer to that
certain Promissory Note dated as of April 3, 2012 in the initial principal
amount of $1,500,000.00 executed by the Debtor and made payable to the
Purchaser, the “Additional Warrant” shall refer to that certain Warrant to
Purchase Shares of Common Stock of Tri-Valley Corporation dated as of May 4,
2012 issued by Debtor in favor of Purchaser, and the “Additional Purchase
Agreement” shall refer to that certain Senior Secured Note and Warrant Purchase
Agreement dated as of May 4, 2012, each as amended, restated, supplemented,
replaced, or otherwise modified from time to time.”
 
(b)           Section 6.1(i) of the First Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
 
“(i)           cause each Subsidiary of the Company acquired or created after
the date of this Agreement (each, a “Supplemental Guarantor”) to become a
guarantor by executing and delivering to the Purchaser the form of Assumption
Agreement (Guaranty) attached as Annex 1 to the Guaranty promptly after
acquisition or creation of such Subsidiary, and (ii) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 1.3(k).  With respect to each such Supplemental Guarantor, the Company
shall (A) promptly send to Purchaser (1) written notice setting forth with
respect to such Person the date on which such Person became a Subsidiary of the
Company, (2) all of the data with respect to the ownership of such Subsidiary,
and (3) a pledge by the appropriate Person of all of the equity interests of
each Subsidiary (including, without limitation, to the extent certificated,
delivery of original stock certificates or other certificates evidencing the
equity interests of such entity, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof), and (B) execute and deliver such other additional documents and
certificates as shall reasonably be requested by the Purchaser.”


(c)           Section 7.1 of the First Purchase Agreement shall be amended by
(i) replacing the period at the end of Section 7.1(h) with a semicolon, and (ii)
adding thereafter a new Section 7.1(i) as follows:
 
“(i)           an event of default under the Additional Purchase Agreement shall
occur.”


 
Modification of Transaction Documents – Page 3

--------------------------------------------------------------------------------

 
 
(d)           After giving effect to each of the modifications set forth above
in this Section 2, in the First Purchase Agreement, every subheading at the
fourth level in Sections 6.1(b), (d), and (h) and 6.2(b) (those subsections
numbered A, B, C, or D) shall be replaced with subheadings i, ii, iii, or iv,
respectively.
 
3.             Conditions Precedent to Effectiveness of this Agreement.  This
Agreement shall become effective when, and only when, Purchaser shall have
received:
 
 
(a)
The following documents, fully executed by all of the parties thereto, in form
and substance satisfactory to Debtor, in Debtor’s sole discretion:

 
(i)          this Agreement;
(ii)         the Second Purchase Agreement;
(iii)        the Second Note;
(iv)        that certain Warrant to Purchase Shares of Common Stock of
Tri-Valley Corporation dated as of even date herewith issued by Debtor in favor
of Purchaser;
(v)         that certain Amendment and Modification of Deed of Trust, Assignment
of Production, Security Agreement, Fixture Filing, and Financing Statement dated
as of even date herewith by and between TVOG and Purchaser;
(vi)        that certain Guaranty Agreement dated as of even date herewith
executed by TVOG and Select Resources in favor of Purchaser;
(vii)       that certain Registration Rights Agreement and that certain side
letter relating to same, each by and between Purchaser and Debtor and dated as
of even date herewith; and
(viii)      the Ratification and Affirmation of Guarantor attached to this
Agreement duly executed by TVOG and Select Resources.


 
(b)
resolutions of the Board of Directors (or other appropriate governing authority)
of each of Debtor, TVOG and Select Resources authorizing the execution, delivery
and performance of this Agreement and any other documents signed in connection
herewith, together with an incumbency certificate of an authorized officer, the
Bylaws of each of Debtor, TVOG and Select Resources, and updated, certified
copies of Certificates of Formation and Certificates of Legal Existence and Good
Standing of each of Debtor, TVOG and Select Resources;

 
 
(c)
evidence that no default or Event of Default has occurred and is continuing; and

 
 
(d)
no material adverse change in the Debtor’s financial condition or assets has
occurred and is continuing.

 
4.
Representations and Warranties of Debtor.  Debtor represents and warrants as
follows:

 
 
(a)
It is duly authorized and empowered to execute, deliver and perform this
Agreement and all other instruments referred to or mentioned herein to which it
is a party, and all action on its part requisite for the due execution, delivery
and the performance of this Agreement has been duly and effectively taken;

 
 
(b)
After giving effect to this Agreement, the representations and warranties
contained in the Purchase Agreement and any other Transaction Documents executed
by it in connection herewith or therewith are true in all material respects on
and as of the date hereof as though made on and as of the date hereof, except to
the extent that such representation or warranty was made as of a specific date,
in which case such representation or warranty was true in all material respects
when made;

 
 
Modification of Transaction Documents – Page 4

--------------------------------------------------------------------------------

 
 
 
(c)
After giving effect to this Agreement, no event has occurred and is continuing
which constitutes a default or an Event of Default; and

 
 
(d)
When duly executed and delivered, each of this Agreement, the Purchase
Agreements and any other Transaction Documents will be legal and binding
obligations of it, enforceable in accordance with their respective terms, except
as limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 
5.
Reference to and Effect on the Transaction Documents.

 
 
(a)
Upon the effectiveness of this Agreement, each reference in the Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each such reference in the Transaction Documents, shall mean and be
a reference to the Purchase Agreement, or the applicable Transaction Document,
as amended hereby.

 
 
(b)
Except as specifically amended above, the Purchase Agreements, the Notes, and
all other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed.  Without limiting the generality of the
foregoing, the Pledge Agreement and related documents and all collateral
described therein do and shall continue to secure the payment of all obligations
of Debtor under the Purchase Agreements, the Notes, and any other Transaction
Documents, each as amended hereby.

 
 
(c)
In the event of any inconsistency between the terms of any Transaction Document
and the terms of such Transaction Document as amended hereby, the terms of the
Transaction Document, as amended hereby, shall control.

 
 
(d)
The execution, delivery and effectiveness of this Agreement shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Purchaser under, or constitute a waiver of any other provision of, any of the
Transaction Documents.

 
6.           Further Assurance; Costs and Expenses.  Debtor shall pay any and
all costs and expenses payable or determined to be payable in connection with
the execution and delivery, filing or recording of this Agreement and the other
instruments and documents to be delivered hereunder, and agrees to save
Purchaser harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such fees.  Debtor hereby
agrees to execute such other documents to be filed of record as may be necessary
or as may be required in the opinion of counsel to Purchaser, to effect the
transactions contemplated hereby and to protect the liens and security interests
of the Transaction Documents, and the liens and/or security interests in all
other collateral.
 
7.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, except to the extent that
Purchaser has greater rights or remedies under Federal law, whether as a
national bank or otherwise, in which case such choice of New York law shall not
be deemed to deprive Purchaser of such rights and remedies as may be available
under Federal law.
 
 
Modification of Transaction Documents – Page 5

--------------------------------------------------------------------------------

 
9.           No Set-offs, Counterclaims, Defenses, Etc.  Debtor and each of the
Guarantors, by their execution hereof, each hereby declares that it has no
set-offs, counterclaims, defenses or other causes of action against Purchaser
arising out of the Transaction Documents, or any other documents mentioned
herein or otherwise; and to the extent any such set-offs, counterclaims,
defenses, or other causes of action may exist, whether known or unknown, such
items are hereby waived by Debtor.  Debtor hereby reaffirms to Purchaser each of
its respective representations, warranties, covenants and agreements contained
in the Transaction Documents with the same force and effect as if each were
separately stated herein and made as of the date hereof.
 
10.           Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, the parties’ respective successors and assigns.
 
11.           Final Agreement.  THIS AGREEMENT, THE NOTES, THE DEED OF TRUST AND
THE OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]
 
 
Modification of Transaction Documents – Page 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.
 
 

 
DEBTOR:
         
TRI-VALLEY CORPORATION, a Delaware corporation
         
By:
/s/ Maston N. Cunningham
   
Maston N. Cunningham, Chief Executive Officer

 
 
Modification of Transaction Documents – Signature Page

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.




PURCHASER:



 
GEORGE T. GAMBLE 1991 TRUST
             
By:
/s/ G. Thomas Gamble, Trustee
   
G. Thomas Gamble, Trustee



 
Modification of Transaction Documents – Signature Page

--------------------------------------------------------------------------------

 
 
RATIFICATION AND AFFIRMATION OF GUARANTORS
 
As of May 4, 2012, each undersigned Guarantor (“Guarantor”, and collectively,
“Guarantors”) hereby expressly (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under that certain Guaranty Agreement
dated as of March 30, 2012 (as amended, modified, supplemented or restated from
time to time in effect, the “Guaranty”) executed by each Guarantor in favor of
the Purchaser, (c) acknowledges, renews and extends its continued liability
under said Guaranty and agrees that said Guaranty remains in full force and
effect notwithstanding the matters contained herein, and (d) represents and
warrants to the Purchaser that as of the date hereof, after giving effect to the
terms of this Agreement, all of the representations and warranties contained in
each Transaction Document to which said Guarantor is a party are true and
correct in all material respects, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.
 



 
GUARANTORS:
             
TRI-VALLEY OIL & GAS CO., a California corporation
       
By:
/s/ Maston N. Cunningham
   
        Maston N. Cunningham, Chief Executive Officer and President
   
        
                   
SELECT RESOURCES CORPORATION, a Delaware corporation
             
By:
/s/ Maston N. Cunningham
   
Maston N. Cunningham, Chief Executive Officer
 
 
 

 
Modification of Transaction Documents – Signature Page

--------------------------------------------------------------------------------

 

Schedule 2
FORM OF SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT




THIS SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT (this “Supplement”), dated as
of _______________, is made by TRI-VALLEY CORPORATION, a Delaware corporation
(“Debtor”), in favor of GEORGE T. GAMBLE, TRUSTEE OF THE GEORGE T. GAMBLE 1991
TRUST (“Purchaser”).  All capitalized terms not defined herein shall have the
meaning ascribed to them in the Pledge Agreement referred to below unless
otherwise stated.


W I T N E S S E T H:


WHEREAS, Purchaser purchased the Notes pursuant to the terms of the Purchase
Agreements;


WHEREAS, in connection with the Purchase Agreements, Debtor entered into the
Amended and Restated Pledge and Security Agreement, dated as of March 30, 2012
(as amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) in favor of Purchaser, as security for the Secured Obligations under
the Purchase Agreements;


WHEREAS, the Purchase Agreements require that the Debtor pledge the common stock
or membership units described hereto in Annex 1; and


WHEREAS, the Debtor has agreed to execute and deliver this Supplement in order
to pledge such common stock or membership units.


NOW, THEREFORE, IT IS AGREED:


1.           Pledge Agreement.  By executing and delivering this Supplement, the
Debtor, as provided in Section 6.1(i) of each of the Purchase Agreements, hereby
pledges and grants a security interest in (a) the shares of common stock or
membership units of the issuers identified in Annex 1 hereto (“Issuers”) and all
other shares of common stock or membership units of whatever class of the
Issuers, now or hereafter owned by the Debtor, in each case together with the
certificates evidencing the same (collectively, the “Pledged Securities”);
(b) all shares, units, securities, moneys or property representing a dividend on
any of the Pledged Securities, or representing a distribution or return of
capital upon or in respect of the Pledged Securities, or resulting from a
split-up, revision, reclassification or other like change of the Pledged
Securities or otherwise received in exchange therefor, and any subscription
warrants, rights or options issued to the holders of, or otherwise in respect
of, the Pledged Securities; (c) without affecting the obligations of the Debtor
under any provision prohibiting such action hereunder or under the Purchase
Agreements, in the event of any consolidation or merger in which an Issuer is
not the surviving corporation, all shares of each class of the common stock or
membership units of the successor corporation formed by or resulting from such
consolidation or merger (the Pledged Securities, together with all other
certificates, shares, units, securities, properties or moneys as may from time
to time be pledged hereunder pursuant to clause (a) or (b) above and this clause
(c) being herein collectively called the “Collateral”) and the proceeds of and
to any such property and, to the extent related to any such property or such
proceeds, all books, correspondence, credit files, records, invoices and other
papers.  Upon execution of this Supplement, such securities described in clauses
(a), (b) and (c) will constitute “Pledged Securities” and “Collateral”, as
applicable, for purposes of the Pledge Agreement with the same force and effect
as if originally listed on Schedule 1(a) thereto.  The information set forth in
Annex 1 hereto is hereby added to the information set forth in Schedule 1(a) to
the Pledge Agreement.  The Debtor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Pledge
Agreement is true and correct on and as the date hereof (after giving effect to
this Supplement) as if made on and as of such date.


 
Modification of Transaction Documents – Schedule 2

--------------------------------------------------------------------------------

 
 
2.           Governing Law.  This Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS]
 
 
Modification of Transaction Documents – Schedule 2

--------------------------------------------------------------------------------

 
 

 
DEBTOR:
             
TRI-VALLEY CORPORATION, a Delaware corporation
             
By:
     
Maston N. Cunningham, Chief Executive Officer

 
Modification of Transaction Documents – Schedule 2

--------------------------------------------------------------------------------

 

Annex 1


PLEDGED SECURITIES


Registered Holder
(Debtor)
Corporation
 (Issuer)
Jurisdiction of
Organization of Issuer
Ownership of Debtor
in Issuer
(common shares of
Issuer)
                                                                       



 
Modification of Transaction Documents – Schedule 2

--------------------------------------------------------------------------------

 


Schedule 3


CERTAIN DEFINED TERMS


All capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in this Schedule 3, and if not defined in this Schedule 3 or
otherwise in this Agreement, the meanings set forth in the First Purchase
Agreement (as defined below) unless otherwise stated.  For purposes of this
Agreement, the following terms have the meanings set forth below:
 
 
“First Note”:  that certain 14% Senior Secured Note issued by the Debtor and
payable to Purchaser dated as of March 30, 2012 (including all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part).


“First Purchase Agreement”: that certain Senior Secured Note and Warrant
Purchase Agreement by and between Debtor and Purchaser dated as of March 30,
2012 (as amended, restated, supplemented, or otherwise modified from time to
time).
 
“Notes”:  collectively, the First Note and the Second Note.
 
“Obligations”:  collectively, the Obligations (as defined in the First Purchase
Agreement) and the Obligations (as defined in the Second Purchase Agreement).
 
“Purchase Agreements”:  collectively, the First Purchase Agreement and the
Second Purchase Agreement.
 
“Second Note”:  that certain 14% Senior Secured Note issued by the Debtor and
payable to Purchaser dated as of May 4, 2012 (including all supplements thereto
and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part).


“Second Purchase Agreement”:  that certain Senior Secured Note and Warrant
Purchase Agreement by and between Debtor and Purchaser dated as of May 4, 2012
(as amended, restated, supplemented, or otherwise modified from time to time).


“Select Resources”:  Select Resources Corporation, Inc., a Delaware corporation,
which is a wholly-owned subsidiary of Debtor.


“Select Securities”:  all of the issued and outstanding shares of common stock
of Select Resources.
 
“Subsidiaries”:  collectively, TVOG, Select Resources, and any other Person 50%
or more of whose voting securities or other ownership interests are directly or
indirectly owned by Debtor (and each, a “Subsidiary”).
 
“Transaction Documents”:  collectively, the Transaction Documents (as defined in
the First Purchase Agreement) and the Transaction Documents (as defined in the
Second Purchase Agreement) (all as amended, restated, supplemented, or otherwise
modified from time to time).


“TVOG”:  Tri-Valley Oil & Gas Co., a California corporation, which is a
wholly-owned subsidiary of Debtor.


 
Modification of Transaction Documents – Schedule 3

--------------------------------------------------------------------------------

 
 
“TVOG Securities”:  all of the issued and outstanding shares of common stock of
TVOG.
 
 
Modification of Transaction Documents – Schedule 3

--------------------------------------------------------------------------------

 